Holden, J.
The evidence was sufficient to authorize the jury to find that the deed from the debtor to his wife was void as to the plaintiffs in fi. fa., who were creditors of the grantor when the deed was executed, and that the claimant, who was the grantee of the wife, was not a purchaser for value and without notice of the invalidity of the deed; and the court erred in dismissing the levy, at the conclusion of the evidence offered in behalf of the plaintiffs in fi. fa.

Judgment reversed.


Beak, J., absent. The other Justices eoncur.

Allen Fort & Son and Shipp & Sheppard, for plaintiffs.
Miller & Jones, contra.